


MASTER AMENDMENT TO
LOAN DOCUMENTS
DATED AS OF MAY 2, 2014
FOR THE SECURED PROMISSORY NOTES
BEARING THE LOAN CONTRACT NOS.
SET FORTH ON THE ATTACHED SCHEDULE OF LOANS


By and among FIRST FRANCHISE CAPITAL CORPORATION, an Indiana corporation
formerly known as IRWIN FRANCHISE CAPITAL CORPORATION, having an address of One
Maynard Drive, Suite 2104, Park Ridge, New Jersey 07656 (“Secured Party” or
“Lender”) and RT DENVER FRANCHISE, L.P., a Delaware limited partnership (“RT
Denver”), RT DETROIT FRANCHISE, LLC, a Delaware limited liability company (“RT
Detroit”), RT INDIANAPOLIS FRANCHISE, LLC, a Delaware limited liability company
(“RT Indianapolis”), RT LONG ISLAND FRANCHISE, LLC, a Delaware limited liability
company (“RT Long Island”), RT MINNEAPOLIS FRANCHISE, LLC, a Delaware limited
liability company (“RT Minneapolis”), RT NEW ENGLAND FRANCHISE, LLC, a Delaware
limited liability company (“RT New England”), RT OMAHA FRANCHISE, LLC, a
Delaware limited liability company (“RT Omaha”), RT PORTLAND FRANCHISE, LLC, a
Delaware limited liability company (“RT Portland”), RT ST. LOUIS FRANCHISE, LLC,
a Delaware limited liability company (“RT ST. Louis”), and RT WESTERN MISSOURI
FRANCHISE, LLC, a Delaware limited liability company (“RT Western Missouri”
together with RT Denver, RT Detroit, RT Indianapolis, RT Long Island, RT
Minneapolis, RT New England, RT Omaha, RT Portland, RT St. Louis hereinafter are
individually the “Borrower” and collectively the “Borrowers”), each having an
address of 150 West Church Avenue, Maryville, Tennessee 37801.


Secured Party made certain secured loans to each respective Borrower in the
original principal loan amounts that are more particularly identified on the
attached Schedule of Loans (individually, the “Loan”, and collectively, the
“Loans”). The outstanding indebtedness of each Loan is evidenced by each Secured
Promissory Note bearing the Loan Contract No., dated as of the date, made by
each respective Borrower and in the original principal amount set forth on the
attached Schedule of Loans (individually, the “Note”; collectively, the
"Notes”).


To further evidence, secure and guarantee the outstanding indebtedness of each
Note, Borrower executed and delivered to Secured Party certain loan documents
including, without limitation, each (i) Mortgage identified on the attached
Schedule of Loans (individually, the “Mortgage”; collectively, the "Mortgages"),
and (ii) each Loan and Security Agreement identified on the attached Schedule of
Loans (individually, the “Security Agreement”; collectively, the “Security
Agreements”).  The payment and performance of the Loan is guaranteed by, among
others, RUBY TUESDAY, INC., a Georgia corporation (“RTI” or “Guarantor”)
pursuant to that certain Guaranty dated as of June 23, 2011 made by RTI in favor
of Secured Party (the “Guaranty”).  The Notes, Mortgages, Security Agreements,
and Guaranty together with all other documents, instruments and agreements that
now or hereafter evidence, secure and/or guaranty the outstanding indebtedness
of the Loans are collectively referred to herein as the “Loan
Documents”.  Capitalized terms that are used herein and that are not otherwise
defined herein shall have the meaning given to such terms in the Loan Documents.


In consideration of the agreement of the parties hereto and of the premises and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties wish to amend the Loan Documents as follows:

 
1.  
For so long as each Borrower is a wholly owned subsidiary of the Guarantor, the
third sentence of Section 4.16 of each Security Agreement (titled “FCCR”) and
any substantially similar representation, warranty or covenant of any Loan
Document is modified so that the definition of “Fixed Charge Coverage Ratio” or
“FCCR” is revised to read as follows:

 
 
For purposes hereof, the term “FCCR” shall mean, with respect to RTI and its
subsidiaries, on a consolidated basis, for the last twelve month period, the
following:
 
 
 
 

--------------------------------------------------------------------------------

 
 
EBITDAR (Defined as Net Income PLUS Taxes PLUS Interest PLUS Depreciation &
Amortization PLUS or MINUS non-cash items as commonly accepted by users of GAAP)
 
 
DIVIDED BY:
 
 
All Scheduled Principal & Interest Payments PLUS All Rents paid to third party
Landlords PLUS All Prepayment Fees (recorded as Interest Expense per GAAP) in
excess of $2,500,000.00 over any Trailing Twelve Month period
 
 
EBITDAR may be adjusted to include any non-recurring costs and expenses that are
classified as unusual charges not typically incurred in the normal course of
business.   Any adjustments to compute the EBITDAR will be at the sole judgment
of the Lender.
 
 
2.  
The first sentence of Section 4.16 of each Security Agreement (titled “FCCR”)
and any substantially similar covenant is modified so that the Minimum Borrower
FCCR threshold set forth therein is replaced with the Minimum Borrower FCCR
thresholds set forth on the attached Schedule “A” for each respective time
period identified on the attached Schedule “A”.

 
 
3.  
Section 4.17 of each Security Agreement (titled “Limitations on
Distributions”)  and Section 4.16 of each Security Agreement (titled
“Distributions”) is deleted in its entirety.

 
 
  4.  
For so long as each Borrower is a wholly-owned subsidiary of the Guarantor, the
Loan Documents are modified so that, from and after the date hereof, the
Guarantor shall comply with the financial reporting requirements set forth in
subclauses (i) through (vii) below, which financial reporting requirements shall
be in lieu of and shall replace the financial reporting requirements set forth
in the Loan Documents, including Section 3.1(7), Section 3.2 and Section 4.12 of
the Security Agreements.  For clarification purposes, if, at any time after the
date of this Agreement, any given Borrower is not a wholly-owned subsidiary of
the Guarantor, this Section 4 shall thereafter be of no further force or effect
and the original financial reporting requirements set forth in the Loan
Documents (including Sections 3.1(7), 3.2 and 4.12 of the Security Agreement)
shall be the operative sections for financial reporting requirements for each
Borrower and each guarantor.

 
 
(i)    as soon as available and in any event upon the earlier of the date that
is 90 days after the end of each fiscal year of Guarantor and the date that is 2
days after such information is filed with the Securities and Exchange Commission
(the “SEC”) Guarantor shall provide Secured Party a copy of the annual audited
report for such fiscal year for Guarantor, Borrowers and the other subsidiaries
of Guarantor (collectively, the “Reporting Parties”), containing consolidated
balance sheets of the Reporting Parties as of the end of such fiscal year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Reporting Parties for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and reported on by KPMG L.L.P. or
other independent public accountants of nationally recognized standing (without
a “going concern” or like qualification, exception or explanation and without
any qualification or exception as to scope of such audit) to the effect that
such financial statements are true, accurate and complete and present fairly in
all material respects the financial condition and the results of operations of
the Reporting Parties for such fiscal year on a consolidated basis in accordance
with GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
 
 
(ii)           as soon as available and in any event upon the earlier of the
date that is 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Guarantor and the date that is 2 days after such information
is filed with the SEC Guarantor shall provide Secured Party an unaudited
consolidated balance sheet of the Reporting Parties as of the end of such fiscal
quarter and the related unaudited consolidated statements of income and cash
flows of the Reporting Parties for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding
 
 
2

--------------------------------------------------------------------------------

 
 
portion of Guarantor’s previous fiscal year, all certified by the chief
financial officer or treasurer of Guarantor as true, accurate and complete and
presenting fairly in all material respects the financial condition and results
of operations of the Reporting Parties on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;
 
 
(iii)           concurrently with the delivery of the financial statements
referred to in subclauses (i) and (ii) above and in any event upon the earlier
of the date that is 90 days after the end of each fiscal year of Guarantor with
respect to annual financial statements and 45 days after the end of each fiscal
quarter of Guarantor with respect to quarterly financial statements, or 2 days
after the financial statements referred to subclauses (i) and (ii) above are
filed with the Securities and Exchange Commission, Guarantor shall provide
Secured Party a certificate of the chief financial officer or treasurer of
Guarantor setting forth in reasonable detail calculations demonstrating
compliance with the Fixed Charge Coverage Ratio;
 
 
(iv)          within forty-five (45) days following the end of each fiscal
quarter, Guarantor shall provide Secured Party internally prepared PAC Operating
Reports (substantially in the form provided to Secured Party in connection with
this Agreement) for all open and operating Collateral sites in which Secured
Party has a security interest and for which there are obligations
outstanding.  RTI further agrees to deliver to Secured Party any reasonable
supplemental and/or supporting information or documentation that Secured Party
may reasonably request in connection with each applicable PAC Operating Report;
 
 
(v)           at the request of the Secured Party, Guarantor shall promptly
provide Secured Party an unaudited consolidated balance sheet of the Reporting
Parties as of the end of such fiscal month and the related unaudited
consolidated statements of income of the Reporting Parties for such fiscal month
and the then elapsed portion of such fiscal year and unaudited consolidated
statements of cash flows for the then elapsed portion of such fiscal year, all
certified by the chief financial officer of Guarantor as true, accurrate and
complete and presenting fairly in all material respects the financial condition
and results of operations of the Reporting Parties on a consolidated basis in
accordance with GAAP, subject to normal quarterly and year-end adjustments and
the absence of footnotes;
 
 
(vi)          promptly after the same become publicly available, Guarantor shall
provide Secured Party copies of all periodic and other reports, proxy statements
and other materials, other than those filed under Forms 3, 4, or 5, filed by
Guarantor with the SEC, or any governmental authority succeeding to any or all
functions of said SEC, or with any national securities exchange, or distributed
by Guarantor to its shareholders generally, as the case may be; and
 
 
(vii)         Guarantor hereby represents and warrants for itself and on behalf
of each Borrower that (a) as part of Lender’s credit review, Guarantor has
delivered to Lender, among other documents, Guarantor’s financial statements
prepared in connection with Guarantor’s 10-Q for the fiscal quarter ending
September 30, 2013 filed with the SEC on November 12, 2013 (collectively, the
“Financial Statements”).  Such Financial Statements have been prepared in
accordance with generally accepted accounting principles consistently applied
and fully and fairly present the assets, liabilities and financial condition of
Guarantor as of the respective dates thereof and for the periods covered
thereby; there are no omissions of other facts or circumstances which are or may
be material in Lender’s sole discretion, and there has been no adverse change in
the financial condition of Guarantor since the date of such Financial Statements
and (b) there are no omissions of other facts or circumstances which are or may
be material in Lender’s sole discretion, and there has been no material adverse
change in the financial condition of Guarantor, except as otherwise disclosed to
Lender in writing.  The reports and Financial Statements of Guarantor submitted
to Lender in connection with the Loan have been prepared from Guarantor’s books
and records in accordance with generally accepted accounting principles and
practices, consistently applied, and fully and fairly present the assets,
liabilities and financial condition of Guarantor as of the respective dates
thereof and for the periods covered thereby and no material adverse changes have
occurred since the date of the Financial Statements, (c) Except as disclosed in
the Financial Statements, Guarantor (1) has not incurred any debts, liabilities
or other
 
 
3

--------------------------------------------------------------------------------

 
 
obligations nor committed to incur any debts, liabilities or obligations, (2)
has no liabilities, direct or contingent, and (3) has made no investments in,
advances to, or guaranties or obligations of any other company, person, firm,
corporation or entity.
 
 
5.  
[Intentionally Deleted.]

 
 
6.  
The Loan Documents are amended so that (i) the street address for each
Collateral location is updated and amended to conform to the addresses listed on
the attached Schedule of Loans, and (ii) any reference to the franchise concept
“Wendy’s” is changed to “Ruby Tuesday’s”.  In this regard, Borrower and
Guarantor represent and warrant to Secured Party that none of the Collateral
locations have changed or otherwise been relocated from the locations identified
in the Loan Documents and, to the best knowledge of Borrower and Guarantor, the
address discrepancies noted in the attached Schedule of Loans are most likely
the result of U.S. Post Office address designations or revisions thereto.

 
 
7.  
(a) Borrowers and Guarantor reaffirm the representations, warranties, covenants,
terms and conditions of the Loan Documents (including, without limitation, the
Collateral description set forth in Article 7 of each Security Agreement and as
further recited on the attached Supplemental Schedule A to each Note (the
“Supplemental Schedule A”)), after giving effect to the modifications set forth
in subsection (b), below.

 
 
 (b) In this regard, the representations, warranties, covenants, terms and
conditions of the Loans Documents are modified as follows:
 
 
(i)  
    Subparagraph (8) of Section 3.1 (POWER AND AUTHORIZATION) of each Security
Agreement and any substantially similar representation, warranty and covenant of
any Loan Document is deleted in its entirety and replaced with the following:
“(8)There are no actions or proceedings which are pending or threatened in any
court or before any governmental agency or instrumentality against Borrower, its
assets, or the Collateral or any Guarantor which may materially adversely affect
Borrower or the Collateral or Ruby Tuesday, Inc.”;

 
 
(ii)  
    Subparagraph (11) of Section 3.1 (POWER AND AUTHORIZATION) of each Security
Agreement and any substantially similar representation, warranty and covenant of
any Loan Document is deleted in its entirety and replaced with the following:
“(11)The Borrower has not, within the six (6) year period immediately preceding
the date of this Agreement, (i) changed its name, been the surviving entity of a
merger or consolidation, or acquired all or substantially all of the assets of
any person or entity, or (ii) been known as or used any other corporate or
fictitious name, trade name, division name or other name, other than, in each
case, the internal reorganization undertaken by Ruby Tuesday, Inc. and its
subsidiaries resulting in the ownership structure of each entity that is set
forth and  described on Exhibit A attached hereto.  In this regard, Borrower and
Guarantor represent and warrant to Lender that each entity that is identified on
the attached Exhibit A as possessing an ownership interest in Borrower is wholly
owned, directly or indirectly, and controlled by Ruby Tuesday, Inc.;

 
 
(iii)  
    For so long as each Borrower is a wholly-owned subsidiary of the Guarantor,
Section 4.3 (FRANCHISE) of each applicable Security Agreement is deleted in its
entirety;

 
 
(iv)  
    Section 4.9 (PRINCIPAL PLACE OF BUSINESS) of each Security Agreement and any
substantially similar representation, warranty and covenant of any Loan Document
is deleted in its entirety and replaced with the following: “4.9PRINCIPAL PLACE
OF BUSINESS. Borrower shall maintain and keep its principal place of business
and their chief executive offices at 150 West Church Avenue, Maryville,
Tennessee 37801, and at no other location without giving Lender at least thirty
(30) days prior written notice of any move.  Borrower shall maintain and keep
its records concerning the Collateral at that address, or the address provided
for the Collateral on the Schedule of Loans attached to the Master Amendment to
Loan Documents Dated as of May 2, 2014 for the Secured Promissory Notes Bearing
the Loan Nos. Set Forth on the Attached Schedule of Loans,

 
 
 
4

--------------------------------------------------------------------------------

 
 
and at no other location without giving Lender at least thirty (30) days prior
written notice of any move.”
 
(v)  
    Section 4.10 (GUARANTEES AND CONTINGENT LIABILITIES) of each applicable
Security Agreement and any substantially similar representation, warranty and
covenant of any Loan Document is deleted in its entirety and replaced with the
following: “4.10GUARANTEES AND CONTINGENT LIABILITIES.  Borrower shall not at
any time directly or indirectly assume, guarantee, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligations or liability of any other person or entity, other than the existing
unsecured guarantees consented to by Lender pursuant to (a) that certain Waiver
and Consent to Loan & Security Agreements dated as of April 27, 2012, by and
between the Borrower and Lender and (b) that certain Waiver and Consent in
connection with Revolving Credit Facility dated as of December 3, 2013, by and
between the Borrower and Lender, which unsecured guarantees are more
particularly identified on the attached Exhibit B (the “Existing Guarantees”);
provided, however, the foregoing consents shall not be deemed an approval of or
consent to any increase of the liabilities under the Existing Guarantees or any
renewals, refinances, modifications, amendments or extensions of the obligations
thereunder or with respect to any additional or future guarantees.”;

 
 
(vi)  
    Section 4.11 (DISPOSITION OF ASSETS) of each Security Agreement and any
substantially similar representation, warranty and covenant of any Loan Document
is deleted in its entirety and replaced with the following: “4.11DISPOSITION OF
ASSETS.  Borrower shall not sell, convey, assign, lease, abandon, or otherwise
transfer or dispose of, voluntarily or involuntarily, the Collateral or all or a
substantial portion of its assets without the prior written consent of Lender,
which consent shall be at Lender’s sole discretion.”;

 
 
(vii)  
    For so long as each Borrower is a wholly-owned subsidiary of the Guarantor
the Loan Documents are modified so that, from and after the date hereof, Article
V, Section (6) of each Security Agreement and any substantially similar Event of
Default in any Loan Document is deleted in its entirety and replaced with the
following: “(6) Ruby Tuesday, Inc. breaches or defaults after giving effect to
applicable notice and cure periods, under the terms of any other agreement,
instrument, or document with or for the benefit of Lender, including, without
limitation, promissory notes, guaranties, equipment leases and security
documents (including security agreements and deeds of trust); or”;

 
 
(viii)  
    For so long as each Borrower is a wholly-owned subsidiary of the Guarantor
the Loan Documents are modified so that, from and after the date hereof, Article
V, Section (9) of each Security Agreement and any substantially similar Event of
Default in any Loan Document is deleted in its entirety and replaced with the
following: “(9) The indictment of Borrower or Ruby Tuesday, Inc. under any
criminal statute, or commencement of criminal or civil proceedings against
Borrower or Ruby Tuesday, Inc. pursuant to which the proceedings, penalties, or
remedies sought or available include forfeiture of any of the Collateral, the
property of Borrower or the property of Ruby Tuesday, Inc.; or”;

 
 
(ix)  
    Article V, Section (10) of each Security Agreement and any substantially
similar Event of Default in any Loan Document is deleted in its entirety and
replaced with the following: “(10)  Borrower closes a restaurant, sells, leases,
assigns, conveys, abandons, or otherwise transfers or disposes of all or
substantially all of its assets with respect to any of the Collateral locations
identified on the attached Schedule of Loans or a majority of voting stock in
Borrower is transferred or the controlling manager/membership interest in
Borrower is transferred, without the prior written consent of Lender, which
consent shall be at Lender’s sole discretion; or”;

 
 
(x)  
    Article V, Section (11) of each Security Agreement and any similar Event of
Default in any Loan Document is deleted in its entirety and replaced with the
following: “(11)  

 
 
 
5

--------------------------------------------------------------------------------

 
 
Borrower ceases to conduct its business or is enjoined, restrained, or in any
way prevented by court order from conducting all or any material part of its
business and/or Borrower dies or is declared incompetent if Borrower is an
individual without the prior written consent of Lender, which consent shall be
at Lender’s sole discretion; or”;
 
(xi)  
    Article V, Section (13) of each Security Agreement and any similar Event of
Default in any Loan Document is deleted in its entirety and replaced with the
following: “(13)  There is a material adverse change in the Collateral or in the
business of Borrower; or”;

 
 
(xii)  
    Article V, Section (14) of each Security Agreement and any similar Event of
Default in any Loan Document is modified to read as follows:

 
 
For so long as each Borrower is wholly owned by Guarantor, with respect to  any
indebtedness owed to a lender to whom Borrower and/or Guarantor owe, either
individually or in combination with other indebtedness owed to such lender or
any of its affiliates, the aggregate principal amount of $10,000,000.00 or more
(“Material Indebtedness”), (i) Borrower or Guarantor shall fail to pay any
principal of or premium or interest on such Material Indebtedness when and as
the same shall become due and payable, and such failure to pay shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Material Indebtedness; or (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Material Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or permit the acceleration of, the maturity of
such Material Indebtedness; or (iii) any such Material Indebtedness shall be
declared to be due and payable, or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case, prior to the stated
maturity, otherwise the original terms and provisions of Article V(14) and any
substantially similar provision of the Loan Documents shall apply.
 
 
(xiii)  
    Section 8.3 (NOTICES) of each Security Agreement and any similar notice
provision of any Loan Document is modified whereby the notice address for
Lender, Borrower and Ruby Tuesday, Inc. is as follows:

 
 
Lender:
 
First Franchise Capital Corporation
 
One Maynard Drive, Suite 2104
 
Park Ridge, New Jersey 07656
 
Attn: Chief Operating Officer


 
 
Borrower and Guarantor:
 
Ruby Tuesday, Inc.
 
150 West Church Ave.
 
Maryville, Tennessee 37801
 
Attn: Scarlett May
 
 
6

--------------------------------------------------------------------------------

 
 


 
 
8.  
Borrower and Guarantor affirm that the Obligations outstanding under each Loan
are cross-collateralized and cross-defaulted with each other on the terms and
conditions set forth herein and in the Cross-Collateral and Cross-Default
Agreement.  In this regard, Borrower and Guarantor agree to execute and deliver
to Secured Party the attached form of Cross-Collateral and Cross-Default
Agreement simultaneously with and as a condition to the effectiveness of this
Master Amendment to Loan Documents.

 
 
9.  
No later than sixty (60) days subsequent to the date hereof, Borrower and
Guarantor shall execute and deliver to Secured Party all supplemental
documentation which Secured Party and its legal counsel deem necessary, in their
reasonable discretion, to further modify and amend the Loan Documents in order
to reflect the terms and conditions set forth herein and to maintain a first
priority perfected security interest in the Collateral, the execution and
delivery of which is partial consideration for and a condition to the
effectiveness of this Master Amendment to Loan Documents.  Notwithstanding
anything in the foregoing to the contrary, Secured Party may require the
preparation and/or filing/recording of (i) amendments to the existing Financing
Statements on form UCC-1 for the Collateral pool, (ii) new Financing Statements
on form UCC-1 for the Collateral pool, (iii) amendments to the existing
Mortgages/Deeds of Trust for the Collateral pool, and (iii) each Borrower’s
execution of a guaranty for the payment and performance of the Obligations (as
defined in the Cross-Collateral and Cross-Default Agreement); so as to confirm
and reaffirm the scope of the Collateral and the cross-collateralization and the
cross-default provisions of the Loan Documents and the Obligations consistent
with the terms and conditions set forth in the Loan Documents, this Agreement
and the Cross-Collateral and Cross-Default Agreement.  In this regard, in
accordance with the Uniform Commercial Code, Borrower authorizes Secured Party
to file UCC Financing Statements and/or amendments to existing UCC Financing
Statements naming each Borrower as “debtor” and Secured Party as “secured party”
with respect to the Collateral for the Loan for the foregoing purposes. Secured
Party may file the UCC Financing Statements in all offices and jurisdictions and
in such form as it deems appropriate (including the filing of new statements
and/or amendments, corrections, revisions to any existing UCC Financing
Statement(s) previously filed) for the foregoing purposes.

 
 
10.  
The parties hereto have agreed that all references in the Loan Documents to
“this Agreement”, shall be deemed to include the Loan Documents or
modifications, amendments and supplements to such Loan Documents by this
Agreement.

 
 
11.  
As partial consideration for Secured Party’s agreement to enter into the terms
and conditions set forth herein and the documents and instruments contemplated
hereunder and as a further condition to the effectiveness of this Master
Amendment to Loan Documents, Borrower and Guarantor agree to (i) pay to Secured
Party a Loan modification fee in the sum of Seventy-Five Thousand and 00/100 US
Dollars ($75,000.00) no later than thirty (30) days subsequent to the date
hereof, and (ii) reimburse Secured Party all fees, costs and expenses incurred
in connection with the transactions contemplated hereunder including, but not
limited to, Secured Party’s attorney’s fees, title search and title insurance
premium/endorsement fees, filing and recording fees, costs and expenses.  All
such amounts shall be due and payable in full to Secured Party no later than
thirty (30) days after Secured Party’s request for reimbursement (as
substantiated by reasonable documentation which may include the back-up invoice
issued by the applicable third party service provider).

 
 
12.  
The Loan Documents are modified so that a default under this Master Amendment to
Loan Documents (including a breach of the terms hereof or a misrepresentation by
a Borrower or Guarantor hereunder) shall constitute an Event of Default under
the Loan Documents and so that an Event of Default under the Loan Documents
shall constitute an event of default hereunder.

 
 
13.  
Borrowers and Guarantor each represent that it is duly organized and in
existence under the laws of the state of its formation and that each has the
right and power and is duly authorized and empowered to enter into, execute,
deliver and perform this agreement. This agreement is valid, binding upon and
enforceable against Borrowers and Guarantor. Each Borrower and

 
 
7

--------------------------------------------------------------------------------

 
 
Guarantor has taken all action required to authorize the execution, delivery and
performance of this Master Amendment to Loan Documents and all other agreements,
documents and instruments required hereunder and the transactions contemplated
hereby.
 
14.  
Secured Party, Borrowers and Guarantor each understand and agree to the terms of
this Master Amendment to Loan Documents.  If this Master Amendment to Loan
Documents is made by a corporation or entity, its proper duly authorized
officer(s)/representative(s) has signed this agreement and such
officer(s)/representative(s) shall be deemed to have actual and apparent
authority to bind each respective corporation or entity, as applicable.

 
 
15.  
This Master Amendment to Loan Documents may be executed in counterparts and a
telecopy or electronically transmitted copy of this agreement delivered with
partially executed signature pages for the purpose of exchanging executed
counterpart signatures shall be deemed valid as an original-signature document
for all purposes, including all matters of evidence and the “best evidence”
rules.  All such partially executed counterparts when taken together shall
constitute one complete agreement.

 
 
16.  
The terms and conditions contained in this Master Amendment to Loan Documents
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective successors, assigns, administrators and estates.

 
 
17.  
[Intentionally Deleted].

 
 
18.  
THIS MASTER AMENDMENT TO LOAN DOCUMENTS SHALL BE DEEMED TO HAVE BEEN DELIVERED
AT AND SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICT OF LAW PROVISIONS. BORROWER AND GUARANTOR HEREBY
IRREVOCABLY CONSENT TO PERSONAL JURISDICTION AND VENUE IN ANY STATE OR FEDERAL
COURT SITTING IN THE STATE AND COUNTY OF NEW YORK , AND HEREBY WAIVE ANY CLAIM
EACH BORROWER AND/OR GUARANTOR MAY HAVE THAT SUCH COURT IS AN INCONVENIENT FORUM
FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
MASTER AMENDMENT TO LOAN DOCUMENTS OR ANY OF THE AGREEMENTS, DOCUMENTS,
INSTRUMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, WHICH IS BROUGHT
AGAINST ANY BORROWER AND/OR GUARANTOR, AND HEREBY FURTHER AGREE THAT ALL CLAIMS
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE HEARD OR DETERMINED IN
ANY SUCH COURT. BORROWERS AND GUARANTOR FURTHER CONSENT TO THE SERVICE OF
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF
BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY BORROWER AND/OR
GUARANTOR AT ITS ADDRESS SET FORTH ABOVE, SUCH SERVICE TO BECOME EFFECTIVE THREE
(3) DAYS AFTER SUCH MAILING.

 
 
19.  
THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING IN CONNECTION WITH, OUT
OF OR OTHERWISE RELATING TO THIS MASTER AMENDMENT TO LOAN DOCUMENTS (INCLUDING
THE ATTACHED EXHIBITS AND SCHEDULES AND THE TRANSACTIONS CONTEMPLATED HEREIN AND
THEREIN), THE LOAN DOCUMENTS, AND ANY OTHER AGREEMENT OR DOCUMENT RELATING
THERETO OR INCORPORATED HEREIN.  THE PARTIES WAIVE ANY RIGHT TO ASSERT, AND IN
NO EVENT SHALL SECURED PARTY BE LIABLE (INCLUDING, WITHOUT LIMITATION, UNDER ANY
THEORY OF TORT) FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING THE ATTACHED
EXHIBITS AND SCHEDULES AND THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN),
THE LOAN DOCUMENTS AND/OR ANY OTHER AGREEMENT OR DOCUMENT RELATING THERETO OR
INCORPORATED HEREIN.

 
 
8

--------------------------------------------------------------------------------

 
 
20.  
The undersigned hereby each agree to and accept the above terms and conditions
of this Master Amendment to Loan Documents and this Master Amendment to Loan
Documents shall be effective as of the date set forth below; provided, however,
that if Borrowers and/or Guarantor fail to perform and/or satisfy the terms and
conditions set forth in Sections 8 and 9, above,  within the time frames
provided for therein, then this Master Amendment to Loan Documents shall, at
Secured Party’s option, be null and void unless Secured Party extends the time
frame for the performance and satisfaction of any such term or condition
pursuant to a written agreement signed by Secured Party specifically for such
purpose.

 
 
21.  
Except as herein amended, all terms and conditions of the Loan Documents shall
remain in full force and effect.

 


Dated:  May 2, 2014
 

 
9 

--------------------------------------------------------------------------------

 

BORROWER:
 

 
 
RT DENVER FRANCHISE, L.P.,
a Delaware limited partnership
 
Ruby Tuesday, Inc., General Partner
 
By:     /s/ Scarlett May
Name:             Scarlett May
Title:       Senior Vice President
 
RT Denver, Inc., Limited Partner
 
By:      /s/ Scarlett May
Name:              Scarlett May
Title:                Vice President
 
RT DETROIT FRANCHISE, LLC,
a Delaware limited liability company
 
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT INDIANAPOLIS FRANCHISE, LLC,
a Delaware limited liability company
 
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT LONG ISLAND FRANCHISE, LLC,
a Delaware limited liability company
 
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT MINNEAPOLIS FRANCHISE, LLC,
a Delaware limited liability company
 
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT NEW ENGLAND FRANCHISE, LLC,
a Delaware limited liability company
 
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
RT OMAHA FRANCHISE, LLC,
a Delaware limited liability company
 
 
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
 
 
 
RT PORTLAND FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
 
 
RT ST. LOUIS FRANCHISE, LLC,
a Delaware limited liability company
 
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
 
RT WESTERN MISSOURI FRANCHISE, LLC,
a Delaware limited liability company
 
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
AGREED TO AND ACCEPTED BY:
 
GUARANTOR:
 



RUBY TUESDAY, INC.,
a Georgia corporation



 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President












 
 

--------------------------------------------------------------------------------

 












SECURED PARTY:


FIRST FRANCHISE CAPITAL CORPORATION,
 an Indiana corporation






By     /s/ Alan C. Paterson
Name: Alan C. Paterson
Title:   SVP and Franchise Senior Credit Officer
 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE OF LOANS




[TO BE ATTACHED]
 
 
 


 
 

--------------------------------------------------------------------------------

 

59483.000021 EMF_US 49669516v5



RUBY TUESDAY SCHEDULE OF LOANS


Loan
Contract
No.
 
Original
Loan
Amount
 
Date of
 Note
 
Date Paid
Off or
Matured
 
Borrower
 
Type of
Note
 
FCCR
Ratio
 
Collateral Location
 
007-0018793-102
$2,047,128.00
1/26/2006
 
RT DENVER FRANCHISE, L.P.
Real Property
1.25
5820 Stetson Hills Boulevard
Colorado Springs, CO  80923-3563
(El Paso County)
007-0018793-103
$  432,057.00
1/26/2006
Paid off 1/31/2012
RT DENVER FRANCHISE, L.P.
Equipment
1.25
5820 Stetson Hills Boulevard
Colorado Springs, CO 80923-3563
(El Paso County)
007-0018793-100
$1,935,620.00
8/5/2005
 
RT DENVER FRANCHISE, L.P.
Real Property
1.25
68th Ave. & Tower Rd.
Denver, CO
 
a/k/a
6751 Tower Road
Denver, CO  80249-6320
(Adams County)
[Per Ruby Tuesday’s website]
014-0018793-101
$  468,365.00
8/5/2005
Paid off 1/31/2012
RT DENVER FRANCHISE, L.P.
Equipment
 
68th Ave. & Tower Rd.
Denver, CO
 
a/k/a
6751 Tower Road
Denver, CO  80249-6320
(Adams County)
[per Ruby Tuesday’s website]
007-0019363-102
$1,392,300.00
4/11/2006
Paid off 7/25/2013
RT DETROIT FRANCHISE, LLC
Real Property
1.25
15075 Beck Road
Plymouth, MI 48170-2411
(Wayne County)
007-0019363-103
$  500,000.00
8/15/2006
Paid off 5/24/2013
RT DETROIT FRANCHISE, LLC
Equipment
1.20
15075 Beck Road
Plymouth, MI 48170
(Wayne County)
007-0019363-100
$1,093,500.00
8/31/2005
 
RT DETROIT FRANCHISE, LLC
Real Property
1.25
15655 Southfield Road & Quandt Avenue
Allen Park, MI  48101-2512
(Wayne County)
 
a/k/a 15655 Southfield Road, Allen Park, MI 48101-2512
014-0019363-101
$  500,000.00
8/31/2005
Paid off 1/31/2012
RT DETROIT FRANCHISE, LLC
Equipment
1.25
15655 Southfield Road & Quandt Avenue
Allen Park, MI  48101-2512
(Wayne County)
a/k/a 15655 Southfield Road, Allen Park, MI 48101-2512
007-0019179-102
$2,371,500.00
3/9/2007
 
RT INDIANAPOLIS FRANCHISE, LLC
Real Property
1.25
7940 US Highway 31 South
Indianapolis, IN 46227-5909
(Marion County)
007-0019179-103
$  480,000.00
 
Paid off 5/10/2013
RT INDIANAPOLIS FRANCHISE, LLC
Equipment
1.20
7940 US Highway 31 South
Indianapolis, IN 46227-5909
(Marion County)
004-0019179-101
$  438,596.00
7/8/2005
Paid off 1/31/2012
RT INDIANAPOLIS FRANCHISE, LLC
Equipment
1.25
9106 Wesleyan Road
Indianapolis, IN 46268-1149
(Marion County)
007-0019179-100
$1,881,931.00
3/30/2006
Paid off 1/31/2012
RT INDIANAPOLIS FRANCHISE, LLC
Real Property
1.25
9106 Wesleyan Road
Indianapolis, IN 46268-1149
(Marion County)

 
P:\DEPARTMENTS\COMMREL\First Franchise\Loans\Q - Z\Ruby Tuesday's\Final
Documents\FFCC-Schedule of Loans to Ln Modif.Final 5.1.14.docx
 
 
 

--------------------------------------------------------------------------------

 
 
Loan
Contract
No.
Original
Loan
Amount
Date of
Note
Date Paid
Off or
Matured
Borrower
Type of
Note
FCCR
Ratio
Collateral Location
 

007-0018826-100
   
Paid off
5.31.2011
RT LONG ISLAND FRANCHISE LLC
Real Property
 
385 Route 25A
Miller Place, NY  11764-2525
(Suffolk County)
 
[The Collateral for the Miller Place location will be excluded from the scope of
FFCC’s Collateral pool]
 
 
014-0018826-101
$400,000.00
12/_/2004
Paid off
5.31.2011
RT LONG ISLAND FRANCHISE LLC
Equipment
1.25
385 Route 25A
Miller Place, NY  11764-2525
(Suffolk County)
 
[The Collateral for the Miller Place location will be excluded from the scope of
FFCC’s Collateral pool]
 
 
007-0018826-102
$1,000,000.00
12/30/2004
Paid off 1/31/2012
RT LONG ISLAND FRANCHISE, LLC
Real Property
1.25
403 Commack Road
Deer Park, NY 11729-4518
(Suffolk County)
026-0018826-103
$  400,000.00
12/30/2004
 
 Matured 12/1/2011
RT LONG ISLAND FRANCHISE, LLC
Equipment
1.25
403 Commack Road
Deer Park, NY 11729-4518
(Suffolk County)
007-0018826-104
$1,870,000.00
4/8/2005
 
RT LONG ISLAND FRANCHISE, LLC
Real Property
1.25
5650 Sunrise Highway
Sayville, NY 11782-1009
(Suffolk County)
 
 
004-0018826-105
$  350,000.00
5/31/2005
Paid off 5/31/2011
RT LONG ISLAND FRANCHISE, LLC
Equipment
1.25
5650 Sunrise Highway/Route 27
Sayville, NY  11782-1009
(Suffolk County)
 
 
014-0019006-104
$390,218.00
Undated
Paid off
5.31.2011
RT MINNEAPOLIS
FRANCHISE, LLC
Equipment
1.20
Chaska Commons Shopping Center
Highway 41
Chaska, MN  55318
 
[The Collateral for the Chaska location will be excluded from the scope of
FFCC’s Collateral pool]
 
a/k/a 320 Pioneer Trail, Chaska, MN 55318

 
 
P:\DEPARTMENTS\COMMREL\First Franchise\Loans\Q - Z\Ruby Tuesday's\Final
Documents\FFCC-Schedule of Loans to Ln Modif.Final 5.1.14.docx
 
 
 

--------------------------------------------------------------------------------

 
 
Loan
Contract
No.
Original
Loan
Amount
Date of
Note
Date Paid
Off or
Matured
Borrower
Type of
Note
FCCR
Ratio
Collateral Location

026-0019006-103
$  516,000.00
11/26/2007
Matured 11/25/2012
RT MINNEAPOLIS FRANCHISE, LLC
Equipment
 
Store #2195
234 North Garden, Mall of America
Bloomington, MN 55425-5518
(Hennepin County)
 
Store #2197
 (Hennepin County)
1975 Southdale Mall, Edina, MN 55435 (RTI site)
a/k/a
1975 Southdale Center, Edina, MN 55435 (USPS)
Store #2199
325 Rosedale Center
Roseville, MN 55113-3013
(Ramsey County)
004-0019006-101
$  421,197.35
3/8/2005
Paid off 1/31/2012
RT MINNEAPOLIS FRANCHISE, LLC
Equipment
1.20
U.S. Highway 169 and Scott County Road 83, Dean Lakes
Shakopee, MN 55379
 
a/k/a
4135 Dean Lakes Boulevard Shakopee, MN 55379
[per Ruby Tuesday’s records]
007-0019006-100
$2,003,530.00
3/8/2005 amended 9/30/210
 
RT MINNEAPOLIS FRANCHISE, LLC
Real Property
1.20
U.S. Highway 169 and Scott County Road 83, Dean Lakes
Shakopee, MN 55379
 
a/k/a
4135 Dean Lakes Boulevard Shakopee, MN 55379
[per Ruby Tuesday’s records]
007-0018714-104
$  987,300.00
9/12/2006
 
RT NEW ENGLAND FRANCHISE, LLC
Real Property
1.20
205 Civic Center Drive, The Marketplace at Augusta
Augusta, ME 04330-8033
(Kennebec County)
 
 a/k/a
58 Stephen King Drive
Augusta, ME 04330
[per Ruby Tuesday’s records]
007-0018714-105
$  439,000.00
9/12/2006
Paid off 7/1/2013
RT NEW ENGLAND FRANCHISE, LLC
Equipment
1.25
205 Civic Center Drive, The Marketplace at Augusta
Augusta, ME 04330-8033
(Kennebec County)
 
a/k/a
58 Stephen King Drive
Augusta, ME 04330
[per Ruby Tuesday’s records]
007-0018714-102
$  865,600.00
12/22/2005
 
RT NEW ENGLAND FRANCHISE, LLC
Real Property
1.20
649 Turner Street, Suite 1A
Auburn, ME 04210-5295
(Androscoggin County)
007-0018714-103
$  432,056.00
12/22/2005
Paid off 6/25/2013
RT NEW ENGLAND FRANCHISE, LLC
Equipment
1.20
649 Turner Street, Suite 1A
Auburn, ME 04210-8033
(Androscoggin County)

 
P:\DEPARTMENTS\COMMREL\First Franchise\Loans\Q - Z\Ruby Tuesday's\Final
Documents\FFCC-Schedule of Loans to Ln Modif.Final 5.1.14.docx
 
 
 

--------------------------------------------------------------------------------

 
 
 
Loan
Contract
No.
Original
Loan
Amount
Date of
Note
Date Paid
Off or
Matured
Borrower
Type of
Note
FCCR
Ratio
Collateral Location

007-0018714-100
$  885,600.00
5/24/2005 amended 8/30/2005
Paid off 7/1/2013
RT NEW ENGLAND FRANCHISE, LLC
Real Property
1.20
Biddeford, Maine
(York County)
a/k/a
515 Alfred
Biddeford, ME  04005
 
a/k/a 515 Alfred Road
Biddeford, ME 04005
 
 
a/k/a
45 Boulder Way
Biddeford, ME 04005
[per Ruby Tuesday’s records]
004-0018714-101
$  432,056.00
5/24/2005 amended 8/30/2005
Paid off 6/25/2013
RT NEW ENGLAND FRANCHISE, LLC
Equipment
1.20
Biddeford, ME(York County)
 
a/k/a
515 Alfred Street
Biddeford, ME  04005
 
a/k/a 515 Alfred Road
Biddeford, ME 04005
 
a/k/a
45 Boulder Way
Biddeford, ME 04005
[per Ruby Tuesday’s records]
007-0018963-106
$1,642,500.00
3/5/2007
 
RT OMAHA FRANCHISE, LLC
Real Property
1.20
2320 South Jeffers Street
North Platte, NE 69101-9696
(Lincoln County)
014-0018963-107
$  450,000.00
3/5/2007
Paid off 5/24/2013
RT OMAHA FRANCHISE, LLC
Equipment
1.20
2320 South Jeffers Street
North Platte, NE 69101-9696
(Lincoln County)
007-0018963-104
$1,896,300.00
1/18/2006
 
RT OMAHA FRANCHISE, LLC
Real Property
1.25
23rd Avenue at South 32nd Street
Council Bluffs, IA
(Pottawattamie County)
 
a/k/a
3150 24th Avenue
Council Bluffs IA 51501
[per Ruby Tuesday’s website]
026-0018963-105
$  426,638.84
1/18/2006
 
RT OMAHA FRANCHISE, LLC
Equipment
1.25
23rd Avenue at South 32nd Street
Council Bluffs, IA
(Pottawattamie County)
 
a/k/a
3150 24th Avenue
Council Bluffs IA 51501
[per Ruby Tuesday’s website]

004-0018963-103
$ 447,987.74
9/2/2005
Paid off 1/31/2012
RT OMAHA FRANCHISE, LLC
Equipment
1.25
2nd Avenue and Talmadge Road
Kearney, NE 68847
(Buffalo County)
a/k/a
108 First Avenue Place
Kearney NE 68847-7911
[per Ruby Tuesday’s website]

 
 
 
 
P:\DEPARTMENTS\COMMREL\First Franchise\Loans\Q - Z\Ruby Tuesday's\Final
Documents\FFCC-Schedule of Loans to Ln Modif.Final 5.1.14.docx
 
 
 

--------------------------------------------------------------------------------

 
 
Loan
Contract
No.
Original
Loan
Amount
Date of
Note
Date Paid
Off or
Matured
Borrower
Type of
Note
FCCR
Ratio
Collateral Location

007-0018963-102
$1,527,750.00
9/2/2005
 
RT OMAHA FRANCHISE, LLC
Real Property
1.25
2nd Avenue and Talmadge Road
Kearney, NE 68847
(Buffalo County)
a/k/a
108 First Avenue Place
Kearney NE 68847-7911
[per Ruby Tuesday’s website]
 
007-0018963-100
$1,435,500.00
6/21/2005
 
RT OMAHA FRANCHISE, LLC
Real Property
1.25
Eagle Run Shopping Center, U.S. 281 and West 13th
Grand Island, NE
(Hall County)
 
a/k/a
3429 West 13th Street
Grand Island NE 68803-2308
[per Ruby Tuesday’s website]
014-0018963-101
$  434,149.00
6/21/2005 amended 7/29/2005
Matured 7/1/2012
RT OMAHA FRANCHISE, LLC
Equipment
1.25
Eagle Run Shopping Center, U.S. 281 and West 13th
Grand Island, NE
(Hall County)
 
a/k/a
3429 West 13th Street
Grand Island NE 68803-2308
[per Ruby Tuesday’s website]
007-0022129-100
$  750,000.00
12/5/2007
 
RT PORTLAND FRANCHISE, LLC
Equipment
 
Store #7618
1895 NW 9th Street
Corvallis, OR 97330-2144
(Benton County)
 
Store #7623
14550 SW Murray Scholls Drive
Beaverton, OR 97007-9704 (Washington County)
007-0020202-102
$1,307,470.00
2/8/2007
 
RT ST LOUIS FRANCHISE, LLC
Real Property
1.20
1218 West Pearce Boulevard
Wentzville, Missouri 63385-3410
(Saint Charles County)
007-0020202-103
$468,530.00
2/8/2007
Paid off 7/1/2013
RT ST LOUIS FRANCHISE, LLC
Equipment
1.20
1218 West Pearce Boulevard
Wentzville, Missouri 63385
(Saint Charles County)
007-0020202-104
$1,062,500.00
11/17/2006
 
RT ST LOUIS FRANCHISE, LLC
Real Property
1.20
Cape Girardeau, Missouri
 
a/k/a
3069 State Road K
Cape Girardeau MO 63701
[Per Ruby Tuesday’s website]
 
a/k/a
3069 William Street
Cape Girardeau, MO 63703
 [per Ruby Tuesday’s records]

 
P:\DEPARTMENTS\COMMREL\First Franchise\Loans\Q - Z\Ruby Tuesday's\Final
Documents\FFCC-Schedule of Loans to Ln Modif.Final 5.1.14.docx
 
 
 

--------------------------------------------------------------------------------

 
 
 
Loan
Contract
No.
Original
Loan
Amount
Date of
Note
Date Paid
Off or
Matured
Borrower
Type of
Note
FCCR
Ratio
Collateral Location

014-0020202-105
$  300,000.00
 
Paid off 5/31/2013
RT ST LOUIS FRANCHISE, LLC
Equipment
1.20
Cape Girardeau, Missouri
 
a/k/a
3069 State Road K
Cape Girardeau MO 63701
[Per Ruby Tuesday’s website]
 
a/k/a
3069 William Street
Cape Girardeau, MO 63703
[per Ruby Tuesday’s records]
 
 
007-0020202-100
$1,377,273.00
8/4/2006
 
RT ST LOUIS FRANCHISE, LLC
Real Property
1.25
Highway 141 and Lambert Drury Drive
Fenton, Missouri 63026
 
a/k/a
942 Meramac Station Road
Valley Park, MO 63088
[Per Ruby Tuesday’s records]
026-0020202-101
$  482,056.00
8/4/2006
Paid off 5/31/2013
RT ST LOUIS FRANCHISE, LLC
Equipment
1.25
Highway 141 and Lambert Drury Drive
Fenton, Missouri 63026
 
a/k/a
942 Meramac Station Road
Valley Park, MO 63088
[Per Ruby Tuesday’s records]
007-0018907-100
$1,820,497.00
2005
 
RT WESTERN MISSOURI FRANCHISE, LLC
 
1.20
3310 Vandiver Drive
Columbia, MO 65202
[per Ruby Tuesday’s records]
004-0018907-103
$426,497.53
1/13/2006
Paid off 1/31/2012
RT WESTERN MISSOURI FRANCHISE, LLC
Equipment
1.20
2510 North Baltimore Street
Kirksville, MO 63501-1922
(Adair County)
007-0018907-102
$1,456,200.00
1/13/2006
 
RT WESTERN MISSOURI FRANCHISE, LLC
Real Property
1.20
2510 North Baltimore Street
Kirksville, MO 63501
014-0018907-101
$410,170.00
2/2/2005
Paid off 1/31/2012
RT WESTERN MISSOURI FRANCHISE, LLC
Equipment
1.20
3310 Vandiver Drive, Columbia, MO 65202[per Ruby Tuesday’s records]
007-0018907-106
$1,800,000.00
7/11/2007
 
RT WESTERN MISSOURI FRANCHISE, LLC
Real Property
1.20
2400 Sanders Road
Conway, Arkansas 72032
(Faulkner County)
007-0018907-107
$450,000.00
7/11/2007
 
RT WESTERN MISSOURI FRANCHISE, LLC
Equipment
1.20
2400 Sanders Road
Conway, Arkansas 72032
(Faulkner County)
007-0018907-104
$1,801,115.00
2/16/2007
 
RT WESTERN MISSOURI FRANCHISE, LLC
Real Property
1.20
State Route 60 and Old Towne Avenue
Republic, MO
(Greene County)
 
a/k/a
900 N Old Towne Ave.
Republic, MO 65738-9401
[Per Ruby Tuesday’s website]
a/k/a
900 W Old Towne Road, Republic, MO 65738
 

 
 
P:\DEPARTMENTS\COMMREL\First Franchise\Loans\Q - Z\Ruby Tuesday's\Final
Documents\FFCC-Schedule of Loans to Ln Modif.Final 5.1.14.docx
 
 
 

--------------------------------------------------------------------------------

 
 
Loan
Contract
No.
Original
Loan
Amount
Date of
Note
Date Paid
Off or
Matured
Borrower
Type of
Note
FCCR
Ratio
Collateral Location

026-0018907-105
$411,011.00
Undated
Paid off 1/31/2012
RT WESTERN MISSOURI FRANCHISE, LLC
Equipment
1.20
State Route 60 and Old Towne Avenue, Republic, MO 65738
(Greene County)
 
a/k/a
900 N Old Towne Ave.
Republic, MO 65738-9401
[Per Ruby Tuesday’s website]
 
a/k/a
900 W Old Towne Road, Republic, MO 65738
 
007-0018907-108
$1,131,942.00
7/3/2008
 
RT WESTERN MISSOURI FRANCHISE, LLC
Real Property
1.20
SWC US Highway 160 and US Highway 63, Preacher Roe Boulevard
West Plains, MO 65775
 
a/k/a
1008 Worley Drive, West Plains, MO 65775
[per Ruby Tuesday’s records]
007-0018907-109
$459,000.00
2/5/2008
Paid off 5/10/2013
RT WESTERN MISSOURI FRANCHISE, LLC
Equipment
1.20
SWC US Highway 160 and US Highway 63, Preacher Roe Boulevard
West Plains, MO 65775
 
a/k/a
1008 Worley Drive, West Plains, MO 65775
[Per Ruby Tuesday’s records]
 

For purposes hereof, the term “Matured” means that the respective loan was paid
in full over the designated loan term.
 
For purposes hereof, the term “Paid off” means that the respective loan was paid
in full prior to its stated maturity date.
 

P:\DEPARTMENTS\COMMREL\First Franchise\Loans\Q - Z\Ruby Tuesday's\Final
Documents\FFCC-Schedule of Loans to Ln Modif.Final 5.1.14.docx
 
 
 

--------------------------------------------------------------------------------

 


SUPPLEMENTAL SCHEDULE A TO EQUIPMENT NOTE


Supplemental Schedule A to Each Secured Promissory Note
Bearing the Loan Contract Note No. set forth on the attached
Schedule of Loans Dated as of the Date set forth on the attached Schedule of
Loans
between
FIRST FRANCHISE CAPITAL CORPORATION (f/k/a Irwin Franchise Capital Corporation),
as Holder
and
each respective Borrower entity set forth on the attached Schedule of Loans, as
Maker




(a) the personal property of Maker set forth in any Schedule to the Note (the
“Equipment”), together with all accessories, attachments and accessions now or
hereafter affixed thereto and all substitutions and replacements of, and
proceeds of the foregoing, plus any and all chattel paper, accounts, contract
rights and general intangibles arising from the sale, lease or other disposition
thereof, including but not limited to insurance proceeds and general
intangibles;


(b)  any cash or cash equivalents held by Holder on Maker’s behalf, including,
without limitation, any refunds, security deposits or undisbursed advances or
proceeds arising in connection with any loan or equipment lease (whether given
hereunder or otherwise);


(c)  all property, tangible or intangible, in which Holder has or may acquire
hereafter a security interest;


(d)  a first priority Mortgage upon the Property (as defined in the Loan
Documents); and


(e)  all of Maker’s present and future accounts, documents, general intangibles,
and other personal property, whether now owned or hereafter acquired and
wherever located; provided Holder acknowledges that  other lenders may hold
security interests in other Ruby Tuesday locations owned by Borrower (i.e.
locations other than those identified on the attached Schedule of Loans)  and
(i) no such other lenders hold or will  hold any security interests in any of
the Holder’s Collateral (as defined in the Loan Documents), and (ii) any
security interests of Holder in such other locations (i.e. locations other than
those identified on the attached Schedule of Loans) are subordinate to the
security interests of such other lenders.




 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE “A”


[REPLACEMENT MINIMUM BORROWER FCCR THRESHOLDS]
 
 
Compliance Period:
Replacement Minimum Borrower FCCR Threshold:
2nd Quarter 2014
[Secured Party and Borrowers mutually agree that Secured Party will not test the
Minimum Borrower FCCR Threshold as of
2nd Quarter 2014 due to the parties working together to finalize the terms of
this
Master Amendment to Loan Documents]
 
N/A
 
3rd Quarter 2014
 
 
1.10x
 
4th Quarter 2014
 
 
1.05x
 
1st Quarter 2015
 
 
1.05x
 
2nd Quarter 2015
 
 
1.10x
 
3rd Quarter 2015
 
 
1.10x
 
4th Quarter 2015
 
 
1.20x
 
1st Quarter 2016
 
 
1.20x
 
2nd Quarter 2016
 
 
1.25x
 
3rd Quarter 2016
 
 
1.25x
 
4th Quarter 2016
 
 
1.30x
 
1st Quarter 2017
 
 
1.30x
 
2nd Quarter 2017
 
 
1.30x
 
3rd Quarter 2017
 
 
1.30x
 
4th Quarter 2017
 
 
1.30x
 
Thereafter
 
 
1.30x




 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”


[INTERNAL REORGANIZATION]


Effective as of February 2, 2011, the ownership interests of RT Denver
Franchise, LP is as follows:
·  
Ruby Tuesday, Inc.                                           99.9%,

·  
RT Denver, Inc.           0.1%, which is 100% owned by Ruby Tuesday, Inc.  RT
Denver, Inc. is managed by its Board of Directors.  The Board of Directors is
comprised of officers of Ruby Tuesday, Inc.



Effective as of June 26, 2009, the ownership interests of RT Detroit Franchise,
LLC is as follows:
·  
RT Franchise Acquisition, LLC                       100%, which is 100% owned by
RTBD, Inc. and RTBD, Inc. is 100% owned by Ruby Tuesday, Inc.  Employees of Ruby
Tuesday, Inc. control a majority of the Board of Directors of RTBD, Inc., but
only one of the employees is an officer of Ruby Tuesday, Inc.



Effective as of February 2, 2011, the ownership interests of RT Indianapolis
Franchise, LLC is as follows:
·  
RT One Percent Holdings, Inc.                         99%, which is 100% owned
by Ruby Tuesday, Inc.  RT One Percent Holdings, Inc. is managed by its Board of
Directors.  The Board of Directors is comprised of officers of Ruby Tuesday,
Inc.

·  
RT One Percent Holdings, LLC                        1%, which is 100% owned by
Ruby Tuesday, Inc.  RT One Percent Holdings, LLC is managed by its Board of
Managers.  The Board of Managers is comprised of officers of Ruby Tuesday, Inc.



Effective as of August 4, 2010, the ownership interests of RT Long Island
Franchise, LLC is as follows:
·  
Ruby Tuesday, Inc.                                           100%



Effective as of May 4, 2011, the ownership interests of RT Minneapolis
Franchise, LLC is as follows:
·  
Ruby Tuesday, Inc.                                           50%

·  
RT Minneapolis Holdings, LLC                      50%, which is 100% owned by
RTBD, Inc. and RTBD, Inc. is 100% owned by Ruby Tuesday, Inc.  Employees of Ruby
Tuesday, Inc. control a majority of the Board of Directors of RTBD, Inc., but
only one of the employees is an officer of Ruby Tuesday, Inc.



Effective as of August 4, 2010, the ownership interests of RT New England
Franchise, LLC is as follows:
·  
Ruby Tuesday, Inc.                                           100%



Effective as of February 2, 2011, the ownership interests of RT Omaha Franchise,
LLC is as follows:
·  
Ruby Tuesday, Inc.                                            50%

·  
RT Omaha Holdings, LLC                                 50%, which is 100% owned
by RTBD, Inc. and RTBD, Inc. is 100% owned by Ruby Tuesday, Inc.  Employees of
Ruby Tuesday, Inc. control a majority of the Board of Directors of RTBD, Inc.,
but only one of the employees is an officer of Ruby Tuesday, Inc.



Effective as of February 2, 2011, the ownership interests of RT Portland
Franchise, LLC is as follows:
·  
RT One Percent Holdings, Inc.                         99%, which is 100% owned
by Ruby Tuesday, Inc.  RT One Percent Holdings, Inc. is managed by its Board of
Directors.  The Board of Directors is comprised of officers of Ruby Tuesday,
Inc.

·  
Ruby Tuesday, Inc.                                             1%

 

 
 
 

--------------------------------------------------------------------------------

 




Effective as of February 2, 2011, the ownership interests of RT St. Louis
Franchise, LLC is as follows:
·  
RT One Percent Holdings, Inc                           50%, which is 100% owned
by Ruby Tuesday, Inc.  RT One Percent Holdings, Inc. is managed by its Board of
Directors.  The Board of Directors is comprised of officers of Ruby Tuesday,
Inc.

·  
RT One Percent Holdings, LLC                       50%, which is 100% owned by
Ruby Tuesday, Inc.  RT One Percent Holdings, LLC is managed by its Board of
Managers.  The Board of Managers is comprised of officers of Ruby Tuesday, Inc.



Effective as of February 2, 2011, the ownership interests of RT Western Missouri
Franchise, LLC is as follows:
·  
RT One Percent Holdings, Inc.                          50%, which is 100% owned
by Ruby Tuesday, Inc.  RT One Percent Holdings, Inc. is managed by its Board of
Directors.  The Board of Directors is comprised of officers of Ruby Tuesday,
Inc.

·  
RT One Percent Holdings, LLC                       50%, which is 100% owned by
Ruby Tuesday, Inc.  RT One Percent Holdings, LLC is managed by its Board of
Managers.  The Board of Managers is comprised of officers of Ruby Tuesday, Inc.


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “B”


[EXISTING GUARANTEES]


1.  
The Borrowers are party to that certain Indenture dated as of May 14, 2012 (the
“Indenture”), among Wells Fargo Bank, National Association, as Trustee, Ruby
Tuesday, Inc., as the Company, RTBD, Inc., RT Finance, Inc., Ruby Tuesday GC
Cards, Inc., RT Tampa Franchise, L.P., RT Orlando Franchise, L.P., RT South
Florida Franchise, L.P., RT New York Franchise, LLC, RT Southwest Franchise,
LLC, RT Michiana Franchise, LLC, RT Franchise Acquisition, LLC, RT Kentucky
Restaurant Holdings, LLC, RT Florida Equity, LLC, RTGC, LLC, RT Detroit
Franchise, LLC, RT Michigan Franchise, LLC, RT West Palm Beach Franchise, L.P.,
RT New England Franchise, LLC, RT Long Island Franchise, LLC, Ruby Tuesday, LLC,
RT Las Vegas Franchise, LLC, RT Minneapolis Franchise, LLC, RT Indianapolis
Franchise, LLC, RT Denver Franchise, L.P., RT Omaha Franchise, LLC, RT KCMO
Franchise, LLC, RT Portland Franchise, LLC, RT St. Louis Franchise, LLC, RT
Western Missouri Franchise, LLC, Quality Outdoor Services, Inc., RT Airport,
Inc., RT Louisville Franchise, LLC, RT McGhee-Tyson, LLC, RT One Percent
Holdings, Inc., RT One Percent Holdings, LLC, RT Minneapolis Holdings, LLC, RT
Omaha Holdings, LLC, RT Denver, Inc., RT Louisville, Inc., RT Orlando, Inc., RT
South Florida, Inc., RT Tampa, Inc., RT West Palm Beach, Inc., RT New Hampshire
Restaurant Holdings, LLC, RT Restaurant Services, LLC, RT Northern California
Franchise, LLC, RTTA, LP, Work Hay 2, LLC, RT Distributing, LLC, RT O’Toole,
LLC, RT Smith, LLC, RT Millington, LLC, 4721 RT of Pennsylvania, Inc., RTTT,
LLC, RTT Texas, Inc., RT Jonesboro Club, RT Arkansas Club, Inc., Ruby Tuesday of
Russellville, Inc., Ruby Tuesday of Conway, Inc., RT KCMO Kansas, Inc. and Ruby
Tuesday of Bryant, Inc., as Guarantors and the other Guarantors party thereto
from time to time pursuant to a Supplement to the Indenture.



2.  
The Borrowers are party to that certain Revolving Credit Agreement dated as of
December 3, 2013 (the “Credit Agreement”), among Ruby Tuesday, Inc., as
Borrower, the lenders from time to time party thereto (the “Revolving Credit
Lenders”), Bank of America, N.A., in its capacity as administrative agent for
the Revolving Credit Lenders and as issuing bank, and RTBD, Inc., RT Finance,
Inc., Ruby Tuesday GC Cards, Inc., RT Tampa Franchise, L.P., RT Orlando
Franchise, L.P., RT South Florida Franchise, L.P., RT New York Franchise, LLC,
RT Southwest Franchise, LLC, RT Michiana Franchise, LLC, RT Franchise
Acquisition, LLC, RT Kentucky Restaurant Holdings, LLC, RT Florida Equity, LLC,
RTGC, LLC, RT Detroit Franchise, LLC, RT Michigan Franchise, LLC, RT West Palm
Beach Franchise, L.P., RT New England Franchise, LLC, RT Long Island Franchise,
LLC, Ruby Tuesday, LLC, RT Las Vegas Franchise, LLC, RT Minneapolis Franchise,
LLC, RT Indianapolis Franchise, LLC, RT Denver Franchise, L.P., RT Omaha
Franchise, LLC, RT KCMO Franchise, LLC, RT Portland Franchise, LLC, RT St. Louis
Franchise, LLC, RT Western Missouri Franchise, LLC, Quality Outdoor Services,
Inc., RT Airport, Inc., RT Louisville Franchise, LLC, RT McGhee-Tyson, LLC, RT
One Percent Holdings, Inc., RT One Percent Holdings, LLC, RT Minneapolis
Holdings, LLC, RT Omaha Holdings, LLC, RT Denver, Inc., RT Louisville, Inc., RT
Orlando, Inc., RT South Florida, Inc., RT Tampa, Inc., RT West Palm Beach, Inc.,
RT New Hampshire Restaurant Holdings, LLC, RT Restaurant Services, LLC, RT
Northern California Franchise, LLC, RTTA, LP, Work Hay 2, LLC, RT Distributing,
LLC, RT O’Toole, LLC, RT Smith, LLC, RT Millington, LLC, 4721 RT of
Pennsylvania, Inc., RTTT, LLC, RTT Texas, Inc., RT Jonesboro Club, RT Arkansas
Club, Inc., Ruby Tuesday of Russellville, Inc., Ruby Tuesday of Conway, Inc., RT
KCMO Kansas, Inc. and Ruby Tuesday of Bryant, Inc., as Guarantors, and the other
Guarantors party thereto from time to time pursuant to a Joinder Agreement to
the Credit Agreement.




 



 
 

--------------------------------------------------------------------------------

 

[FORM OF CROSS-COLLATERAL AND CROSS-DEFAULT AGREEMENT]
 
CROSS-COLLATERAL / CROSS-DEFAULT AGREEMENT
 
AGREEMENT made this 2nd day of May, 2014 by and between FIRST FRANCHISE CAPITAL
CORPORATION, an Indiana corporation, with an office at One Maynard Drive, Suite
2104, Park Ridge, NJ 07656 formerly known as IRWIN FRANCHISE CAPITAL CORPORATION
(“FFCC”) and RT DENVER FRANCHISE, L.P., a Delaware limited partnership (“RT
Denver”), RT DETROIT FRANCHISE, LLC, a Delaware limited liability company (“RT
Detroit”), RT INDIANAPOLIS FRANCHISE, LLC, a Delaware limited liability company
(“RT Indianapolis”), RT LONG ISLAND FRANCHISE, LLC, a Delaware limited liability
company (“RT Long Island”), RT MINNEAPOLIS FRANCHISE, LLC, a Delaware limited
liability company (“RT Minneapolis”), RT NEW ENGLAND FRANCHISE, LLC, a Delaware
limited liability company (“RT New England”), RT OMAHA FRANCHISE, LLC, a
Delaware limited liability company (“RT Omaha”), RT PORTLAND FRANCHISE, LLC, a
Delaware limited liability company (“RT Portland”), RT ST. LOUIS FRANCHISE, LLC,
a Delaware limited liability company (“RT ST. Louis”), RT WESTERN MISSOURI
FRANCHISE, LLC, a Delaware limited liability company (“RT Western Missouri”),
RUBY TUESDAY, INC., a Georgia corporation (“RTI”, together with RT Denver, RT
Detroit, RT Indianapolis, RT Long Island, RT Minneapolis, RT New England, RT
Omaha, RT Portland, RT St. Louis, and RT Western Missouri, individually, the
“Obligor”, collectively, the “Obligors”), each having an address of 150 West
Church Avenue, Maryville, Tennessee 37801.
 
WITNESSETH
 
WHEREAS, FFCC and Obligors are parties to one or more conditional sale
contracts, lease agreements, chattel mortgages, security agreements, notes,
mortgages, and other documents or instruments (hereinafter collectively
"Contracts") covering and encumbering certain real estate, furniture, fixtures
and/or equipment now or hereafter situated at the locations more particularly
described on the Schedule of Loans attached to the Master Amendment as more
particularly described in the Loan Documents (as defined below) (hereinafter
collectively "Collateral") which FFCC may own or in which FFCC may have a
security interest.
 
WHEREFORE, for good and valuable consideration, the receipt of which Obligors
hereby acknowledge, it is agreed as follows:
 
1.  
All presently existing and hereafter acquired Collateral in which FFCC has or
shall have an ownership and/or security interest shall secure the payment and
performance of all of Obligors’ liabilities and obligations to FFCC of every
kind and character whether joint or several, direct or indirect, absolute or
contingent, due or to become due, and whether under presently existing or
hereafter created Contracts or agreements, or otherwise (herein individually and
collectively designated "Obligations"). In this regard, Obligors hereby give,
grant, bargain, sell, convey and confirm unto FFCC the Collateral for purposes
of securing the Obligations.  For this purpose, the Obligors hereby reaffirm and
remake as of this date all terms, covenants and conditions set forth in the
Contracts, including the loan documents, instruments and agreements that
evidence, secure and/or guarantee the outstanding indebtedness of the
Obligations as modified by that certain Master Amendment to Loan Documents dated
May 2, 2014 (“Master Amendment”) for the Secured Promissory Notes bearing the
Loan Contract Nos. set forth on the Schedule of Loans attached to the Master
Amendment (also sometimes collectively referred to herein as the “Loan
Documents”).

 
2.  
Obligors further agree that FFCC’s security interest in the Collateral now owned
or hereafter acquired by any Obligor with respect to the Obligations shall not
be terminated in whole or in part until and unless all Obligations owed by all
the Obligors to FFCC arising under the Loans identified in the attached Schedule
of Loans (including the documents, instruments and agreements evidencing,
securing and guaranteeing such Obligations) are fully paid and satisfied and
performed by Obligors.  It is further agreed that FFCC is to retain its security
interest in all Collateral now owned or hereafter acquired by Obligors relating
to the Obligations, as security for payment and performance under each such
Obligation, notwithstanding the fact that one or more of such Obligations may
become fully paid.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  
An uncured default (beyond the expiration of all applicable notice and cure
periods, if any), under any Obligation or other agreement between Obligors and
FFCC shall be deemed to be a default under all other Obligations and
agreements.  An uncured default (beyond the expiration of all applicable notice
and cure periods, if any), shall (a) result if Obligor breaches any of the terms
and conditions as set forth in any of the Loan Documents and Obligor fails to
cure such breach within the applicable notice and cure period, if any, set forth
therein, and (b) shall include, but not be limited to, subject, in each case, to
the applicable notice and cure periods set forth in the applicable Loan
Documents, (i) any Obligor’s failure to pay any sum when due on any Contract or
agreement, (ii) if any Obligor becomes insolvent, (iii) if any Obligor ceases to
do business as a going concern, (iv) if any Obligor makes an assignment for the
benefit of creditors, (v) if a voluntary or involuntary bankruptcy (or similar
proceeding) is filed by or against any Obligor, (vi) if a petition for a
receiver in bankruptcy is filed by or against any Obligor, (vii) any of
Obligors’ property is seized, attached or levied upon, or (viii) the occurrence
of any other default event or condition set forth in any of the Contracts or
agreements.  Upon an uncured default by any Obligor beyond the expiration of any
applicable grace and cure periods, any or all Obligations and agreements shall,
at FFCC’s option, become immediately due and payable without notice or demand to
Obligor or any other party obligated thereon, and FFCC may exercise any and all
rights and remedies of a secured party under the Uniform Commercial Code as
enacted in the applicable jurisdiction(s) and as otherwise granted or accorded
to FFCC under any Obligations, other agreement, rule of law, judicial decision
or statute.  Each Obligor hereby waives, to the maximum extent permitted by law,
notices of default (except with respect to applicable notice and cure periods
expressly provided for in the Loan Documents), notices of repossession and sale
or other disposition of Collateral, and all other notices, and in the event any
such notice cannot be waived, each Obligor agrees that if such notice is mailed
to them postage prepaid at the address shown above at least ten (10) days prior
to the exercise by FFCC of any of FFCC’s rights or remedies, such notice shall
be deemed to be reasonable and shall fully satisfy any requirement for giving
notice.

 
4.  
All rights and remedies granted to FFCC hereunder shall be cumulative and not
alternative, shall be in addition to and shall in no manner impair or affect
FFCC’s rights and remedies under any existing Obligation, agreement, statute,
judicial decision or rule of law.

 
5.  
This Agreement is intended to create cross-default and cross-security between
and among all Obligations now owned by FFCC.

 
 
6.  
This Agreement may not be varied or altered nor its provisions waived except by
FFCC’s duly executed written agreement.  This Agreement shall inure to the
benefit of FFCC, its successors and assigns and shall be binding upon each
Obligor and each Obligors’ heirs, administrators, executors, legal
representatives, successors and assigns.

 
 
7.  
This Agreement may be executed in counterparts and a telecopy or electronically
transmitted copy of this agreement delivered with partially executed signature
pages for the purpose of exchanging executed counterpart signatures shall be
deemed valid as an original-signature document for all purposes, including all
matters of evidence and the “best evidence” rules.  All such partially executed
counterparts when taken together shall constitute one complete agreement.

 
 
8.  
THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN DELIVERED AT AND SHALL BE
INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAW PROVISIONS.

 


 
[Remainder of page intentionally blank]
 


 


 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Obligors and FFCC hereto have executed this Agreement
effective as of the day and year first above written.
 
LENDER:
 
FIRST FRANCHISE CAPITAL CORPORATION,  an Indiana corporation f/k/a
Irwin Franchise Capital Corporation
 
 
By /s/ Alan C. Paterson
Name: Alan C. Paterson
Title: SVP and Franchise Senior Credit Officer
OBLIGORS:
 
RT DENVER FRANCHISE, L.P.,
a Delaware limited partnership
 
Ruby Tuesday, Inc., General Partner
 
By: /s/ Scarlett May
Name:    Scarlett May
Title:          Senior Vice President
 
 
RT Denver, Inc., Limited Partner
 
By: /s/ Scarlett May
Name:         Scarlett May
Title:           Vice President
 
RT DETROIT FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT INDIANAPOLIS FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
 
RT LONG ISLAND FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT MINNEAPOLIS FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
 
 
 

 
 

--------------------------------------------------------------------------------

 


 
 
RT NEW ENGLAND FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT OMAHA FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT PORTLAND FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT ST. LOUIS FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RT WESTERN MISSOURI FRANCHISE, LLC,
a Delaware limited liability company
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Vice President
 
RUBY TUESDAY, INC.,
a Georgia corporation
 
By: /s/ Scarlett May
Name: Scarlett May
Title: Senior Vice President,
Chief Legal Officer and Secretary

















